Cite as 2016 Ark. 311

                SUPREME COURT OF ARKANSAS
                                        No.   D-16-780

                                                  Opinion Delivered September 15, 2016




IN RE: JAMES H. PILKINTON, JR.
ARKANSAS BAR NO. 73094




                                        PER CURIAM


       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of probable disbarment proceedings, of the

license of James H. Pilkinton, Jr., of Hope, Arkansas, to practice law in the State of Arkansas.

In his petition to voluntarily surrender his law license, filed with this court on September 2,

2016, Mr. Pilkinton acknowledged an investigation regarding irregularities in his IOLTA

account by the Committee on Professional Conduct and stated that he wished to avoid the

expense, distress, and embarrassment of disbarment proceedings. The name of James H.

Pilkinton, Jr. shall be removed from the registry of licensed attorneys, and he is barred and

enjoined from engaging in the practice of law in the State of Arkansas.

       It is so ordered.